EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven L. Highlander on 28 July 2022.

The application has been amended as follows: 

In claim 43, line 2, “mutations” has been deleted and replaced by --a mutation--. 
In claim 44, line 2, “mutations” has been deleted and replaced by --a mutation--. 
In claim 47, line 4, “(b)” has been deleted.
In claim 48, line 1, “any” has been deleted. 
In claim 51, line 1, “any” has been deleted. 
In claim 51, line 2, --or-- has been added before “radiolabel”.
Claims 52-61 have been cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Any outstanding rejection of claim 49 is withdrawn as moot in response to its cancellation.
The written description rejection of claims 41-48 and 50-51 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to the amendment of claim 41 to recite particular CDR sequences and of claim 47 to recite heavy and light chain variable region sequences. For the same reason, the rejection of claim 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn, and the rejection of claims 41-46 and 48-51 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/070009 A2 is withdrawn.
The prior art does not teach or fairly suggest the limitations of claims 41-48 and 50-51. Therefore, the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
28 July 2022